HOUGH, District Judge.
I am of opinion that the word “gallone,” used in the Italian invoices, does not mean and does not purport to mean “gallon” in any other sense than the words “quart” and “pint” are habitually used with reference to bottled liquors. There is no pretense that the “gallon tin” contained exactly a gallon, any more than under the known conditions of trade a quart bottle of liquor is held out to contain a quart.
The duty of the government officers is to ascertain as nearly as possible the actual quantity imported in gallons, and the method employed by the administrative officials should not be disturbed, except upon a clear showing of unfairness or injustice. I incline to the opinion that the method adopted by the General Appraisers is the most accurate. Rut, whether that be true or not, the testimony in this case is not sufficient to disturb it; there being no proof at all that the amount on which duty, has been exacted was legs than the amount actually coming into the country.
I think this case is the converse of Giglio v. U. S., 91 Fed. 758, but is governed by the same principle; that is, that the testimony does not give any guide to greater accuracy and stricter justice than has been exercised by the General Appraisers.
Their decision is therefore affirmed.